COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  SOCORRO INDEPENDENT SCHOOL                      §
  DISTRICT,                                                         No. 08-18-00091-CV
                                                  §
                    Appellant,                                         Appeal from the
                                                  §
  v.                                                           County Court at Law No. 5
                                                  §
  JAMES HAMILTON,                                                  of El Paso County, Texas
                                                  §
                    Appellee.                                       (TC# 2016DCV1566)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, all costs in this Court. See TEX. R. APP. P. 43.5.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF JULY, 2019.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, J., Palafox, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment